Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/14/22 have been fully considered but they are not persuasive. 
	The examiner repeats the examiners response as stated on the Advisory Action (04/07/22) (no new arguments have been presented): 
	Regarding the 103 rejection, the examiner notes although Tori does disclose displaying different language subtitles based upon a seating arrangement (location in the movie theater for example), Tori also states that is for user convenience. "According to the HMD 700 of the third embodiment configured as described above, when the usage environment the movie theater is in the seat environment such as the first range E 1, the screen SR that is transparently viewed as the outside scene SC 4 and is viewed in Japanese You can see subtitles of. In addition, when the use environment in the movie theater is in the seat environment such as the second range E 2, Chinese subtitles can be seen together with the screen SR which is visually recognized as being transmitted as the outside scene SC 5. Therefore, according to the HMD 600, it is possible to easily switch the language of subtitles according to the seat environment. In addition, the convenience of users in the seat environment can be improved." The examiner notes in the event one language seating area was full and the other language seating area had the only seats available, it would be beneficial to include the teachings of Mese et (US 20210043109) where the user can change the language based upon the user's speech, providing additional convenience in what would be an inconvenient situation (no more seats, or sitting in an area where the default setting is a different language). The combination of Tore with Mese would provide the benefit/convenience of allowing the selection of a desired language based upon the user using the device.

	Regarding the amended claim 13,  the examiner has updated the rejection to show that it is conventional to include a processor in the display (main) and/or the secondary device (used for captioning/sub-titles), by incorporating the teaching/subject matter of Minnick et al., US 10,275,642.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  “TORII” (JP 2019020738 A) in view of Minnick et al., US 10,275,642.

Regarding claim 13, TORII disclose, an assembly comprising: 

(a), at least one video display (FIG. 11, screen SR); 

(b), at least a first head mount (i.e. FIG. 11, HMD 700 in region E1) comprising at least a first display (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (i.e. p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles); 

(c), at least a second head mount (i.e. FIG. 11, HMD 700 in region E2) comprising at least a second display (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (i.e. p. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles); and 

[See Pg./Col.  9, line 8 of the reference “TORII” (JP 2019020738 A) and see Fig. 11] According to the HMD 700 configured as described above and according to the third embodiment, when the usage environment in the movie theater is in the seating environment such as the first range E1, the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese. You can see subtitles. In addition, when the usage environment in the movie theater is a seating environment such as the second range E2, Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5. Therefore, according to the HMD 600, the subtitle language can be easily switched according to the seating environment. In addition, the convenience of the user in the seating environment can be improved.

at least one processor (FIG. 2, CPU 140 in HMD 100) configured with instructions that are executable to:    

(d), present the closed captioning text from the video in a first language on the first display of the first head mount (i.e. p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles from an HMD 700 in region E1); and 

(e), present the closed captioning text from video in a second language on the second display of the second head mount (i.e. p. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles from an HMD 700 in region E2).
(Regarding the amendment): 
	The examiner notes TORII discloses the processors included in the headsets: 
TORII disclose, the assembly, wherein the at least one processor is implemented by the video display (I.e. Fig. 2, CPU 140 in HMD 100) (I.e. FIG. 11, HMD 700 in region E1), and (FIG. 11, HMD 700 in region E2);
 (a), a first processor in the first head mount (I.e. FIG. 11, HMD 700 in region E1) also see, (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles); and 
(b), a second processor in the second head mount (i.e. FIG. 11, HMD 700 in region E2); also see, (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (p. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles). 
	The examiner notes as stated in the Advisor Action regarding the amendment: 
The examiner notes applicant has amended claim 13 to include limitations previously from now canceled claim 19. The examiner notes that as disclosed by Tori: After the execution of step S340, the viewing assistance routine is ended, but the display of the subtitle which has been started is continued until the screening is completed. Thus, the processing of the CPU's 140 of the glasses is implemented/carried out in accordance with the display (screen, Sr), thus the system is implemented/carried out by processor based upon the video display (display content or not). "The allocation of the constituent elements to the control unit and the image display unit in the above embodiment is merely an example, and various modes can be adopted. For example, the following mode may be adopted. (I) a mode in which processing functions such as a CPU and a memory are mounted in the control unit, and (b) a mode in which only the display function is mounted in the image display unit, and (ii) a processing function such as a CPU and a memory for both the control unit and the image display unit (Iii) a mode in which the control unit and the image display unit are integrated (for example, a mode in which the control unit is included in the image display unit and functions as a spectacle-type wearable computer), (iv)in place of the control unit A mode in which a smartphone or a portable game machine is used, (v) a mode in which a connecting unit (code) is eliminated by making the control unit and the image display unit capable of wireless communication and wireless power supply."
	Based upon applicant’s disclosure (page 2 of disclosure):
 
    PNG
    media_image1.png
    92
    552
    media_image1.png
    Greyscale

	In order to expedite prosecution, the examiner is evidencing Minnick et al., US 10,275,642 which discloses that a processor may be located in both the main display and headset (for captioning) as shown, Fig 5, 7, 702(b), Fig 8(c), F9g, 612, 812 (col 19, line 13-37), where the processor of the TV (702 (Fig 7) are used to communicate information and synchronization between the main display (TV) and the headsets. 
	Thus, the motivation to modify Torri with Minnick would provide the advantages as noted above, notably synchronization/alignment of the video/sub-titles thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding claim 16, TORII disclose, the assembly, wherein the first head mount comprises smart glasses.  
(I.e. Fig.1, Pg. /col. 4, lines/para. 11, “The image display unit 20 is a mounting body that is worn on the user's head, and has a glasses shape in the present embodiment. The image display unit 20 includes a right holding unit 21, a right display driving unit 22, a left holding unit 23, a left display driving unit 24, a right optical image display unit 26, and a left optical image display unit 28.”


  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “TORII” (JP 2019020738 A) and Minnick et al., US 10,275,642 in view of KUEHNE (US 2015/0323988 A1), hereinafter referenced as KUEHNE, respectively.

 Regarding claim 15, TORII/Minnick disclose, everything as applied claim 13 as above, further KUEHNE disclose, the assembly, wherein the text comprises menu information.  
 
In the similar field of endeavor, KUEHNE (US 2015/0323988 A1) discloses, wherein the text comprises menu information (i.e.
[See para. 0029 and See the Figure] The smart glasses 14 screen the eyes of the user 12 from seeing through to the user's surroundings, and a stereoscopic image of the virtual space 26 is displayed to the user 12 in accordance with the graphics data G. For the purpose of illustration, the figure also shows the perspective of the user 12. An operating menu 30 can be shown in the virtual space 26 in front of a background 28 when the touchpad is being touched 18. Touching is identified by the control module 16'' from the position signal for the contact position P and/or from the pressure signal for the contact pressure D. The selection menu 30 can comprise a plurality of menu options 32, for example, each of which is here provided by way of example with a menu text M1, M2, M3, M4 for the sake of clarity. 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the text comprises menu information” taught by KUEHNE which discloses the display device is preferably in the form of a pair of VR glasses or smart glasses (para.0011).The user 12 operating menu 30 can be shown in the virtual space 26 in front of a background 28 (para.0029). The combination both reference are disclosing smart glasses, or VR glasses worn by a user. Therefore, to modify TORII/Minnick with KUEHNE would provide the advantages the menu can be shown in the virtual space through smart glasses which worn by a user, and graphical user interface hence shows a virtual reality (VR) or VR glasses or smart glasses (para. 0011).

Claims 14, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over “TORII” (JP 2019020738 A), Minnick et al., US 10,275,642 in view of Mese et al. US 2021/0043109.


Regarding claim 14, TORII disclose everything as applied claim 13 as above, further TORII fails to disclose, the assembly, wherein the second language is identified based on identifying phonemes of speech being the second language.  

In the similar field of endeavor, Mese et al. (US 2021/0043109) discloses, wherein the second language is identified based on identifying phonemes of speech being the second language (i.e.

[See para. 0058 of the reference Mese et al. (US 2021/0043109 and See Fig. 7-8] Based on detecting that the user is speaking a different language than the one associated with the content 302 (e.g., as indicated in metadata accompanying the content 302 or as identified from the content 302 itself), the device may assume the language in which the user is speaking is the user's preferred language and convert at least some of the content 302 into the user's preferred language, as indicated via text 800. Any visual images from the content 302, such as the image 306, may remain the same as in the original version of the AV content save for any text shown in the images, which may also be converted to the user's preferred language and overlaid on the image with the original text being removed. (Also see Para. 0057 and 0059).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the second language is identified based on identifying phonemes of speech being the second language” taught by Mese which discloses  the system can convert the displayed text in accordance with a detected language a user is speaking (preferred language), providing the advantage of allowing the viewer to see/view/understand text in accordance with their speaking language (para 58-59). Therefore, to modify TORII with MESE would provide the advantages as noted above, notably to ensure information displayed is understood/preferred by the user(s).


Regarding claim 17, TORII/Minnick disclose everything as applied claim 13 as above, but does not explicitly disclose, the assembly, wherein the instructions are executable to: identify the first language at least in part based on input of an identification of the first language.

In the similar field of endeavor, Mese et al. (US 2021/0043109) discloses, wherein the instructions are executable to: identify the first language at least in part based on input of an identification of the first language (i.e.

[See para. 0058 of the reference Mese et al. (US 2021/0043109 and See Fig. 7-8] Based on detecting that the user is speaking a different language than the one associated with the content 302 (e.g., as indicated in metadata accompanying the content 302 or as identified from the content 302 itself), the device may assume the language in which the user is speaking is the user's preferred language and convert at least some of the content 302 into the user's preferred language, as indicated via text 800. Any visual images from the content 302, such as the image 306, may remain the same as in the original version of the AV content save for any text shown in the images, which may also be converted to the user's preferred language and overlaid on the image with the original text being removed. (Also see Para. 0057 and 0059).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the instructions are executable to: identify the first language at least in part based on input of an identification of the first language” taught by Mese which discloses  the system can convert the displayed text in accordance with a detected language a user is speaking (preferred language), providing the advantage of allowing the viewer to see/view/understand text in accordance with their speaking language (para 58-59). Therefore, to modify TORII with MESE would provide the advantages as noted above, notably to ensure information displayed is understood/preferred by the user(s).

Regarding claim 18, TORII/Minnick disclose everything as applied claim 13 as above, further TORII fails to disclose, the assembly, wherein the instructions are executable to: identify the first language at least in part based on speech recognition indicating speech in the first language. 

In the similar field of endeavor, Mese et al. (US 2021/0043109) discloses, wherein the instructions are executable to: identify the first language at least in part based on speech recognition indicating speech in the first language (i.e.

 [See para. 0058 of the reference Mese et al. (US 2021/0043109 and see Fig. 7-8] Based on detecting that the user is speaking a different language than the one associated with the content 302 (e.g., as indicated in metadata accompanying the content 302 or as identified from the content 302 itself), the device may assume the language in which the user is speaking is the user's preferred language and convert at least some of the content 302 into the user's preferred language, as indicated via text 800. Any visual images from the content 302, such as the image 306, may remain the same as in the original version of the AV content save for any text shown in the images, which may also be converted to the user's preferred language and overlaid on the image with the original text being removed. (Also see Para. 0057 and 0059).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the instructions are executable to: identify the first language at least in part based on speech recognition indicating speech in the first language” taught by Mese which discloses  the system can convert the displayed text in accordance with a detected language a user is speaking (preferred language), providing the advantage of allowing the viewer to see/view/understand text in accordance with their speaking language (para 58-59). Therefore, to modify TORII with MESE would provide the advantages as noted above, notably to ensure information displayed is understood/preferred by the user(s).

(The rejection below has been unchanged since the Final Rejection, where no amendments were made, and arguments regarding such have been addressed above)

Claims 1, 2, 4- 9 and  12 are rejected under 35 U.S.C. 103 as being unpatentable over “TORII” (JP 2019020738 A) in views of Mese et al. (US 2021/0043109, hereinafter referenced as TORII and Mese, respectively.



Regarding claim 1, TORII disclose, an assembly comprising: 

(a), at least one video display device configured to present video (i.e. FIG. 11, screen SR);

(b), at least a first head mount wearable on a head of a first user (i.e. FIG. 11, HMD 700 in region E1) also see, (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (I.e. p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles);

(c), at least a second head mount wearable on a head of a second user (i.e. FIG. 11, HMD 700 in region E2); also see, (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (i.e. p. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles); and 

at least one processor (FIG. 2, CPU 140 in HMD 100) configured with instructions executable to: 

(d), send closed captioning (CC) of the video in a first language to a first display on the first head mount for presentation thereon while the first user is viewing the video on the video display device (i.e. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles from an HMD 700 in region E1);


(e1), send the CC in a second language to a second display the second head mount for presentation thereon while the second user is viewing the video on the video display device (i.e. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles from an HMD 700 in region E2).

(e2), the video being received from a cable or satellite or broadcast source (i.e. Fig. 2, GPS module 134 “detects its current position by receiving a signal from a GPS satellite”), (Fig. 1, “The image display unit 20 and the control unit 10 transmit various signals via the connection unit 40. For the right cord 42, the left cord 44, and the main body cord 48, for example, a metal cable or an optical fiber can be adopted”).

(d2), the first language being determined using speech recognition to determine what language the first user speaks at least in part by recognizing at least one utterance from the first user to be in the first language; and 
However, “TORII” (JP 2019020738 A) fails to disclose: (d2)
In the similar field of endeavor, Mese et al. (US 2021/0043109) discloses, (d2), the first language being determined using speech recognition to determine what language the first user speaks at least in part by recognizing at least one utterance from the first user to be in the first language (i.e.

 [See para. 0058 of the reference Mese et al. (US 2021/0043109 and see Fig. 7-8] Based on detecting that the user is speaking a different language than the one associated with the content 302 (e.g., as indicated in metadata accompanying the content 302 or as identified from the content 302 itself), the device may assume the language in which the user is speaking is the user's preferred language and convert at least some of the content 302 into the user's preferred language, as indicated via text 800. Any visual images from the content 302, such as the image 306, may remain the same as in the original version of the AV content save for any text shown in the images, which may also be converted to the user's preferred language and overlaid on the image with the original text being removed. (Also see Para. 0057 and 0059).

Accordingly, Mese discloses swapping text content (e.g., subtitles) into the preferred language by detecting a language the user is speaking in. In combination with TORII discloses change a portion of a predetermined function built into the head mounted display (HMD) device in accordance with the determined use environment which ensures that the amount of guidance information to be displayed.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(d2), the first language being determined using speech recognition to determine what language the first user speaks at least in part by recognizing at least one utterance from the first user to be in the first language” taught by Mese which discloses  the system can convert the displayed text in accordance with a detected language a user is speaking (preferred language), providing the advantage of allowing the viewer to see/view/understand text in accordance with their speaking language (para 58-59). Therefore, to modify TORII with MESE would provide the advantages as noted above, notably to ensure information displayed is understood/preferred by the user(s).

Regarding claim 2, TORII and Mese disclose everything as applied claim 1 as above, further TORII fails to disclose the assembly, wherein the instructions are executable to: identify the first language at least in part based on input of an identification of the first language.

In the similar field of endeavor, Mese et al. (US 2021/0043109) discloses, wherein the instructions are executable to: identify the first language at least in part based on input of an identification of the first language (i.e.

 [See para. 0058 of the reference Mese et al. (US 2021/0043109 and see Fig. 7-8] Based on detecting that the user is speaking a different language than the one associated with the content 302 (e.g., as indicated in metadata accompanying the content 302 or as identified from the content 302 itself), the device may assume the language in which the user is speaking is the user's preferred language and convert at least some of the content 302 into the user's preferred language, as indicated via text 800. Any visual images from the content 302, such as the image 306, may remain the same as in the original version of the AV content save for any text shown in the images, which may also be converted to the user's preferred language and overlaid on the image with the original text being removed. (Also see Para. 0057 and 0059).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the instructions are executable to: identify the first language at least in part based on speech recognition indicating speech in the first language” taught by Mese which discloses  the system can convert the displayed text in accordance with a detected language a user is speaking (preferred language), providing the advantage of allowing the viewer to see/view/understand text in accordance with their speaking language (para 58-59). Therefore, to modify TORII with MESE would provide the advantages as noted above, notably to ensure information displayed is understood/preferred by the user(s).

Regarding claim 4, TORII and Mese disclose everything as applied claim 1 as above, further TORII disclose the assembly, wherein the at least one processor is in the video display device (i.e. Fig. 2, CPU 140 in HMD 100) , (I.e. FIG. 11, HMD 700 in region E1), and (FIG. 11, HMD 700 in region E2).

Regarding claim 5, TORII and Mese disclose everything as applied claim 1 as above, further TORII disclose the assembly, wherein the at least one processor comprises 

(a), a first processor in the first head mount (I.e. FIG. 11, HMD 700 in region E1) also see, (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles); and 

(b), a second processor in the second head mount (FIG. 11, HMD 700 in region E2); also see, (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (p. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles). 

Regarding claim 6, TORII and Mese disclose everything as applied claim 1 as above, further TORII disclose, the assembly, wherein the first processor is configured with instructions to receive CC in a first language and the second processor is configured with instructions to receive the CC in the first language, translate the CC to the second language, and present the CC in the second language on the second head mount.  

[See Pg. /Col.  9, line/para. 8 of the reference “TORII” (JP 2019020738 A) and see Fig. 9 and 11] According to the HMD 700 configured as described above and according to the third embodiment, when the usage environment in the movie theater is in the seating environment such as the first range E1, the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese. You can see subtitles. In addition, when the usage environment in the movie theater is a seating environment such as the second range E2, Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5. Therefore, according to the HMD 600, the subtitle language can be easily switched according to the seating environment. In addition, the convenience of the user in the seating environment can be improved.

Regarding claim 7, TORII and Mese disclose everything as applied claim 1 as above, further TORII disclose the assembly, wherein the first head mount comprises smart glasses (I.e. Fig. 1, Pg. /col. 4, lines/para. 11, “The image display unit 20 is a mounting body that is worn on the user's head, and has a glasses shape in the present embodiment. The image display unit 20 includes a right holding unit 21, a right display driving unit 22, a left holding unit 23, a left display driving unit 24, a right optical image display unit 26, and a left optical image display unit 28.”


Regarding claim 8, TORII disclose, a method, comprising: 

(a), presenting video on a video display (i.e. FIG. 11, screen SR);

(b1), presenting text related to the video in a first language on a first at least partially transparent display of a first head mount in line of sight of the video display,
(I.e. p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles from an HMD 700 in region E1);

(c), presenting text related to the video in a second language on a second at least partially transparent display of a second head mount in line of sight of the video display.  
(I.e. p. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles from an HMD 700 in region E2).


(b2) the first language being determined based at least in part on speech recognition identifying that spoken words are in the first language; and
However, “TORII” (JP 2019020738 A) fails to disclose: (b2)
In the similar field of endeavor, Mese et al. (US 2021/0043109) discloses, (b2),  the first language being determined based at least in part on speech recognition identifying that spoken words are in the first language (i.e.

[See para. 0058 of the reference Mese et al. (US 2021/0043109 and See Fig. 7-8] Based on detecting that the user is speaking a different language than the one associated with the content 302 (e.g., as indicated in metadata accompanying the content 302 or as identified from the content 302 itself), the device may assume the language in which the user is speaking is the user's preferred language and convert at least some of the content 302 into the user's preferred language, as indicated via text 800. Any visual images from the content 302, such as the image 306, may remain the same as in the original version of the AV content save for any text shown in the images, which may also be converted to the user's preferred language and overlaid on the image with the original text being removed. (Also see Para. 0057 and 0059).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(b2), the first language being determined based at least in part on speech recognition identifying that spoken words are in the first language” taught by Mese which discloses  the system can convert the displayed text in accordance with a detected language a user is speaking (preferred language), providing the advantage of allowing the viewer to see/view/understand text in accordance with their speaking language (para 58-59). Therefore, to modify TORII with MESE would provide the advantages as noted above, notably to ensure information displayed is understood/preferred by the user(s).

Regarding claim 9, TORII and Mese disclose everything as applied claim 8 as above, further TORII disclose the method, wherein the text comprises closed captioning (CC) from the video.  

(I.e. FIG. 11, HMD 700 in region E1) also see, (FIG. 1, right optical image display unit 26 and left optical image display unit 28) through which video on the video display can be seen (p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles);


Regarding claim 11, TORII and Mese disclose everything as applied claim 8 as above, further TORII disclose the method, comprising: 

(a), sending signals representing the text in the first language to the first head mount (i.e. p. 9, ¶ 8, “the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese.” See FIG. 11, screen SR is seen through the HMD with Japanese subtitles from an HMD 700 in region E1); and 
(b), sending signals representing the text in the second language to the second head mount (i.e. p. 9, ¶ 8, “Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5.” See FIG. 11, screen SR is seen through the HMD with Chinese subtitles from an HMD 700 in region E2).

Regarding claim 12, TORII and Mese disclose everything as applied claim 8 as above, further TORII disclose the method, comprising: sending signals representing the text in the first language to the first head mount and to the second head mount; and translating the text into the second language at the second head mount.  

[See Pg. /Col.  9, line/para. 8 of the reference “TORII” (JP 2019020738 A) and see Fig. 9 and 11] According to the HMD 700 configured as described above and according to the third embodiment, when the usage environment in the movie theater is in the seating environment such as the first range E1, the screen SR that is transparently viewed as the outside scene SC4 is displayed in Japanese. You can see subtitles. In addition, when the usage environment in the movie theater is a seating environment such as the second range E2, Chinese subtitles can be viewed together with the screen SR that is seen through as the outside scene SC5. Therefore, according to the HMD 600, the subtitle language can be easily switched according to the seating environment. In addition, the convenience of the user in the seating environment can be improved.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “TORII” (JP 2019020738 A) in views of Mese et al. (US 2021/0043109) further in view of  KUEHNE (US 2015/0323988 A1), hereinafter referenced as KUEHNE, respectively.

 Regarding claim 10, TORII and Mese disclose, everything as applied claim 8 as above, however combination fails to disclose, the method, wherein the text comprises menu information.  
 
In the similar field of endeavor, KUEHNE (US 2015/0323988 A1) discloses, wherein the text comprises menu information (i.e.
[See para. 0029 and See the Figure] The smart glasses 14 screen the eyes of the user 12 from seeing through to the user's surroundings, and a stereoscopic image of the virtual space 26 is displayed to the user 12 in accordance with the graphics data G. For the purpose of illustration, the figure also shows the perspective of the user 12. An operating menu 30 can be shown in the virtual space 26 in front of a background 28 when the touchpad is being touched 18. Touching is identified by the control module 16'' from the position signal for the contact position P and/or from the pressure signal for the contact pressure D. The selection menu 30 can comprise a plurality of menu options 32, for example, each of which is here provided by way of example with a menu text M1, M2, M3, M4 for the sake of clarity. 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the text comprises menu information” taught by KUEHNE which discloses the display device is preferably in the form of a pair of VR glasses or smart glasses (para.0011).The user 12 operating menu 30 can be shown in the virtual space 26 in front of a background 28 (para.0029). The combination of reference are disclosing user displaying images, smart glasses, or VR glasses worn by a user. Therefore, to modify TORII and Mese with KUEHNE would provide the advantages the menu can be shown in the virtual space through smart glasses which worn by a user, and graphical user interface hence shows a virtual reality (VR) or VR glasses or smart glasses (para. 0011).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see references on attached form PTO-892.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422